DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claims 1-32 and 69, 83-86, drawn to an apparatus for use in surgical vascular anastomotic procedures.
Group II: claim 33, drawn to a hole sealing device for peripherally sealing, inside a blood vessel lumen, a blood vessel inner wall segment thereof, from blood flow.
Group III: claim 47, drawn to an anastomotic hole generating device for generating an anastomotic hole in a blood vessel inner wall segment.
Group IV: claims 64-65, drawn to a medical device kit for use in a surgical vascular anastomotic procedures.
The group of inventions listed above do not relate a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack of same or corresponding special technical features for the following reasons:
Group I and Group II, and Group III: lack unity of invention because the groups do not share the same or corresponding technical feature. Group I requires a blood vessel inner wall sealing and hole forming device and a hole forming actuator, whereas Group II requires a hole sealing assembly, a sheath, a manual hole sealing controller assembly, and flexible control wire, and a flexible tube and whereas Group III requires a tubular outer assembly and a tubular inner assembly.
Group I and Group IV: lack unity of invention because the groups do not share the same or corresponding technical feature. Group I requires a blood vessel inner wall sealing and hole forming device and a hole forming actuator, whereas Group IV requires a hole sealing assembly, an anastomotic hole generating device, a hole sealing assembly, a sheath, a manual hole sealing controller assembly, a flexible control wire, a flexible tube, a tubular outer assembly, and a tubular inner assembly.
Group II and Group IV: lack unity of invention because even though the inventions of these groups require the technical feature of “a hole sealing assembly, a sheath, a manual hole sealing controller assembly, a flexible control wire, and a flexible tube”, these technical features are not special technical features as they do not make a contribution over the prior art Nobles et al., US6171319B1 in view of Pipenhagen, et al. US20120165854. Nobles discloses a hole sealing assembly 152 (Fig. 21), a sheath 115/117 (Fig. 21), and manual hole sealing controller assembly 180 (Fig. 21), a control wire 111 (guidewire 111, Fig. 20), and a flexible tube 160 (Fig. 21, Col. 9, lin. 10) evidenced by Pipenhagen, wherein guidewire has a flexible nature to translate back and forth ([0031]).
Group III and Group IV: lack unity of invention because even though the inventions of these groups require the technical feature of “a tubular outer assembly and a tubular inner assembly”, these technical features are not special technical features as they do not make a contribution over the prior art in view of Nobles et al., US6171319B1. Nobles discloses a tubular outer assembly 170 (Fig. 21) and a tubular inner assembly 168 (Fig. 21), wherein the outer and inner tubular assemblies are configured to facilitate reversible passage therethrough of a guidewire such as 111 (Fig. 17-20). 
A telephone call was made to Applicant’s representative, Attorney James Yee on May 12, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
/U.N.V./
Examiner
Art Unit 3771